Citation Nr: 1314902	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  06-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, also claimed secondary to a service-connected left elbow disability.

2.  Entitlement to service connection for headaches, also claimed secondary to a service-connected left elbow disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, also claimed secondary to a service-connected left elbow disability.

4.  Entitlement to an increased rating greater than 10 percent for arthritis of the left elbow.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran originally had a hearing before the Board in January 2009 and the transcript is of record.  Thereafter, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over the hearing was no longer employed at the Board.  He requested a new hearing, which was held in December 2012 and that transcript is also of record.

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the Veteran claims his left elbow disability is partially responsible for his 2003 retirement from the postal service and his unemployment ever since.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record here.

The case was brought before the Board in July 2009, April 2010, and September 2012, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The psychiatric claim, left elbow claim, and TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted on his behalf a statement indicating he wished to withdraw his appeal as to the issues seeking entitlement to service connection for headaches and a left shoulder disorder, also claimed secondary to a service-connected left elbow disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim of entitlement to service connection for a left shoulder disorder, also claimed secondary to a service-connected left elbow disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim of entitlement o service connection for headaches, also claimed secondary to a service-connected left elbow disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran's representative sent correspondence to VA in December 2012 indicating he wished to withdraw the issue of entitlement to service connection for headaches, and the issue of entitlement to service connection for left shoulder (both also claimed secondary to a service-connected left elbow disability).  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal seeking entitlement to service connection for a left shoulder disorder, also claimed secondary to a service-connected left elbow disability, is dismissed.

The appeal seeking entitlement to service connection for headaches, also claimed secondary to a service-connected left elbow disability, is dismissed.


REMAND

The Veteran injured his left elbow while on active military service.  He claims since that time, he has suffered with chronic pain causing his current depression.  He further indicates his left elbow has worsened and will likely require a total joint replacement.  He attributed his 2003 retirement from the Postal Service mainly due to his left elbow pain and contends he has been unemployable ever since.

Initially, the Board notes the Veteran is receiving Social Security Administration (SSA) disability benefits in part due to his left elbow.  These claims were previously remanded, in part to obtain these records.  The VA obtained a CD, which presumably contains all SSA records in connection with the Veteran's disability claim and award.  The VA must take this opportunity to print out the records and associate hard copies with the claims folder.

The Veteran testified during his December 2012 Board hearing that he receives ongoing treatment for his depression and left elbow at both VA and private facilities.  In fact, he indicated he had received treatment just two weeks prior.  After his hearing, he submitted private treatment records related to his left elbow dated April 2011 and related to his depression dated November 2012.  

The claims folder only contains VA outpatient treatment records through March 2011 and private treatment records through 2008.  In light of the Veteran's testimony, it is likely there are both relevant VA and private treatment records missing.  The VA must obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).

Acquired Psychiatric Disorder (Service Connection)

With regard to service connection claims, such as the psychiatric claim here, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran was provided a VA examination in July 2010 to ascertain whether the Veteran had a psychiatric diagnosis that was attributable to his military service or, in the alternative was due to or aggravated by his service-connected left elbow and wrist disabilities.  The examiner at that time diagnosed the Veteran with depression, but could not elaborate with regard to the severity of the condition because it was felt the Veteran's symptoms were being exaggerated.  The examiner did not find the Veteran's depression was related to his service-connected left elbow disability, noting that the Veteran complained of considerable pain in non-service-connected joints, to include the back.  Although the examiner provided a negative nexus opinion, it is clear the opinion was based, at least in part, on examination results deemed unreliable.  

The Veteran, in support of his claim, submitted a private opinion dated November 2012 where a private clinical psychologist indicated treating the Veteran since 2010.  The psychologist diagnosed the Veteran with depression and anxiety "directly related to his accepted military condition of left elbow, shoulder, hand and wrist pain."  "It is at least as likely as not that these accepted medical conditions are causing his emotional difficulties."  

Although the private psychologist indicates the file was reviewed, the opinion rendered partially attributed the Veteran's psychiatric diagnosis to non-service-connected joint pain.  Specifically, the Veteran is not currently service-connected for a shoulder disorder or a hand disorder.  

In light of the possible missing medical records and conflicting medical opinions in this case, a new VA examination is warranted.

Left Elbow and TDIU

With regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

As noted in the introduction, the Veteran claims his current unemployment is at least in part due to his left elbow disability. The Veteran was last afforded a VA examination in 2010, about three years ago.  Although the examiner discussed occupational limitations, an opinion was not proffered specifically on whether the Veteran's service-connected disabilities, alone or in aggregate, render him unemployable.  

Since that time, the Veteran testified that he believes his left elbow disability has worsened and, in fact, he has discussed a total joint replacement with his private physician.  In light of the missing medical records, the complexities of the medical issue involved, and the inferred TDIU claim, a new VA examination is warranted after current records are obtained.  

The TDIU claim is "inextricably intertwined" with the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's spine claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran appropriate notice for the newly inferred TDIU claim.

2. Print out all records within the CD obtained from SSA and associate the hard copies of records into the Veteran's claims folder.

3. Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since 2008.  Thereafter, obtain any and all identified treatment records.  Private providers are to be informed that actual medical records, as opposed to summaries, are needed. All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

4. After the above is complete and records are obtained to the extent available, schedule the Veteran for a new VA psychiatric examination to determine the current nature and likely etiology of his claimed acquired psychiatric disorder, also claimed as secondary to service-connected left elbow pain.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner's attention is specifically directed to the July 2010 VA examiner's opinion as well as the November 2012 private opinion.  

The examiner is to conduct a thorough examination and provide a diagnosis for any pathology found.  Based on examination findings and a review of the record, the examiner must answer the following questions:

Does the Veteran have current psychiatric diagnosis or diagnoses? If so:

 (a) Is it at least as likely as not (50 percent probability or higher) that the Veteran's psychiatric disorder(s) had its onset in service or is otherwise attributable to his military service?

(b) If the answer to (a) is no, is it at least as likely as not that the Veteran's psychiatric disorder(s) was caused or aggravated by the Veteran's service-connected left elbow disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of any psychiatric disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner is also asked to reconcile the conflicting medical evidence, especially that of the July 2010 VA examiner and the November 2012 private psychologist.  

5. After the above is complete and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran's current left elbow disability.

The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

Based on the examination and review of the record, the examiner is to detail all manifestations due to his service-connected disabilities, to include range of motion findings.

The examiner is also requested to also provide an opinion as to whether the Veteran's service-connected disabilities either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

7. Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


